DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al. (PG Pub. 2012/0116489) in view of Regnier (PG Pub. 2015/0374976).
Regarding Claim 1, Khairkhahan discloses a biostimulator (see biostimulator 100), comprising:
a housing (see housing 102) containing an electronics compartment (see compartment 110);
a helix mount (see header assembly 112/512) mounted on the housing (see Fig. 1 and 5e) having a keeper (see teeth 427); and
a fixation element (see fixation device 105/405/505) mounted on the helix mount (see Fig. 1, 4f, 5e), wherein the fixation element includes a helix extending distally from a first turn end to a second turn end, and from the second turn end to a distal piercing tip (see par. 46 and modified Fig. 4f below).

    PNG
    media_image1.png
    426
    508
    media_image1.png
    Greyscale

Khairkhahan does not elaborate on the specifics of how the helix is coupled to the keeper. Regnier discloses a similar leadless stimulator with a fixation element (see anchoring screw 14) mounted on the helix mount (see support 16), wherein the helix mount includes a mount flange (see notches 16d; par. 83; Fig. 3) having a keeper (see orifices 16b). Regnier also discloses the fixation element includes a fastener coupled to the helix and disposed in the keeper (see annotated Fig. 6 below). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to engage the fixation element in this manner with the helix mount because Regnier teaches the advantage of preserving axial tensile force while preventing the unscrewing of the helix from its mount (see par. 64). The examiner also considers that it would be obvious to have such a locking element whether the helix wraps around the outside of the mount or is held on the inner space of the mount because the unscrewing motion is what is being prevented and that can happen in either scenario.


    PNG
    media_image2.png
    524
    602
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    337
    472
    media_image3.png
    Greyscale
Regarding Claims 2, 12, and 18, Khairkhahan discloses wherein the helix mount includes a mount body (see par. 48 and Fig. 1), wherein the mount flange spirals around the mount body to form a helical channel (see Fig. 4e and 4f). Regnier discloses wherein the keeper includes an axial channel (see modified Fig. 3 to the right) in the mount flange to connect the helical channel on a first side of the 
Regarding Claims 3, 13, Regnier discloses wherein the fastener extends orthogonal to the helix at a first turn end and the second turn end (see Fig. 6 above). The examiner considers the circle 16b encompasses both the first turn end and the second turn end.
Regarding Claims 4, 14, Regnier discloses the fastener is coupled to the helix at one or more of the first turn end or the second turn end (see first turn end; Fig. 6 above).
Regarding Claims 5, 15, 19, Regnier discloses wherein the fastener is a segment of the fixation element extending into the keeper from a bend at the first turn end (see Fig. 6 above).
Regarding Claim 6, Regnier discloses wherein the segment has a segment end coupled to the helix the second turn end (see Fig. 6 above).
Regarding Claims 7-9, 16, 20, Regnier discloses wherein the fastener is a stop element coupled to the helix at the first turn end and second turn end by a joint (see par. 81-82).
Regarding Claim 10, Khairkhahan discloses the biostimulator is a leadless cardiac pacemaker (see par. 34).
Regarding Claim 11, see rejection of similarly worded Claim 1 above. Khairkhahan also discloses the leadless pacemaker system comprises an elongated catheter having a distal end (see par. 50)
Regarding Claim 17, see rejection of similarly worded Claims 1 and 4 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/N.P/Examiner, Art Unit 3792            

/Amanda K Hulbert/Primary Examiner, Art Unit 3792